Case 1:20-mc-00212-AJN Document 38-14 Filed 06/26/20 Page 1 of 4




                      EXHIBIT 14
PART 1 - OVERRIDING OBJECTIVE - Civil Procedure Rules                             https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part01
                           Case 1:20-mc-00212-AJN Document 38-14 Filed 06/26/20 Page 2 of 4




         Contents of this Part

         Title                                                     Number
         The overriding objective                                  Rule 1.1

         Application by the court of the overriding objective      Rule 1.2

         Duty of the parties                                       Rule 1.3

         Court’s duty to manage cases                              Rule 1.4

         The Welsh language                                        Rule 1.5




         1.1
         (1) These Rules are a new procedural code with the overriding objective of enabling the court to deal with cases justly and
         at proportionate cost.

         (2) Dealing with a case justly and at proportionate cost includes, so far as is practicable –

         (a) ensuring that the parties are on an equal footing;

         (b) saving expense;

         (c) dealing with the case in ways which are proportionate –

         (i) to the amount of money involved;

         (ii) to the importance of the case;

         (iii) to the complexity of the issues; and

         (iv) to the financial position of each party;

         (d) ensuring that it is dealt with expeditiously and fairly;

         (e) allotting to it an appropriate share of the court’s resources, while taking into account the need to allot resources to other
         cases; and

         (f) enforcing compliance with rules, practice directions and orders.




1 of 3                                                                                                                             22/06/2020, 09:29
PART 1 - OVERRIDING OBJECTIVE - Civil Procedure Rules                                https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part01
                           Case 1:20-mc-00212-AJN Document 38-14 Filed 06/26/20 Page 3 of 4




         1.2
         The court must seek to give effect to the overriding objective when it –

         (a) exercises any power given to it by the Rules; or

         (b) interprets any rule subject to rules 76.2, 79.2 and 80.2, 82.2 and 88.2.




         1.3
         The parties are required to help the court to further the overriding objective.




         1.4
         (1) The court must further the overriding objective by actively managing cases.

         (2) Active case management includes –

         (a) encouraging the parties to co-operate with each other in the conduct of the proceedings;

         (b) identifying the issues at an early stage;

         (c) deciding promptly which issues need full investigation and trial and accordingly disposing summarily of the others;

         (d) deciding the order in which issues are to be resolved;

         (e) encouraging the parties to use an alternative dispute resolution(GL)procedure if the court considers that appropriate
         and facilitating the use of such procedure;

         (f) helping the parties to settle the whole or part of the case;

         (g) fixing timetables or otherwise controlling the progress of the case;

         (h) considering whether the likely benefits of taking a particular step justify the cost of taking it;

         (i) dealing with as many aspects of the case as it can on the same occasion;

         (j) dealing with the case without the parties needing to attend at court;

         (k) making use of technology; and

         (l) giving directions to ensure that the trial of a case proceeds quickly and efficiently.



2 of 3                                                                                                                                22/06/2020, 09:29
PART 1 - OVERRIDING OBJECTIVE - Civil Procedure Rules                              https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part01
                          Case 1:20-mc-00212-AJN Document 38-14 Filed 06/26/20 Page 4 of 4

         The Welsh language
         1.5
         (1) Nothing in the overriding objective undermines the principles provided by the Welsh Language (Wales) Measure
         2011(3) that the Welsh language has official status in Wales or by the Welsh Language Act 1993(4) that in any legal
         proceedings in Wales the Welsh language may be used by any person who desires to use it.

         (2) The parties are required to assist the court to put into effect the principles set out in paragraph (1)




3 of 3                                                                                                                              22/06/2020, 09:29
